EXHIBIT 10.3

DIGITAL MUSIC DOWNLOAD SALES AGREEMENT

This Agreement is by and between APPLE and COMPANY, as identified in the Cover
Sheet attached hereto and is entered into as of the date this Agreement is
signed by both APPLE and COMPANY (the “Effective Date”).

WHEREAS, APPLE desires to sell permanent downloads of COMPANY’S sound
recordings;

WHEREAS, COMPANY is willing to allow the sale of permanent downloads of certain
COMPANY sound recordings in exchange for APPLE’s obligations herein;

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, APPLE and COMPANY (“Parties”) hereby agree as
follows:

1.             Definitions.  The following terms shall have the following
meanings for purposes of this Agreement:

(a)           “Content File” means each digital file containing a single-track
sound recording or multi-track album of COMPANY Content, applicable Artwork (if
any), parental advisory notices (if any), copyright notices (if any), videos (if
any, provided by COMPANY and used by APPLE at COMPANY’S discretion), and
associated metadata, e.g., core track data and editorial content data (if any).

(b)           “Content Usage Rules” means the usage rules applicable to sound
recordings in the form of eMasters available on the Online Store that specify
the terms under which an eMaster may be used, as set forth in Exhibit A attached
hereto, and which may be modified by APPLE from time to time, subject to prior
written approval by COMPANY (such approval or disapproval not to be unreasonably
delayed) in the event of a material change to such usage rules.

(c)           “Security Solution” means the APPLE proprietary content protection
system in effect as of the Effective Date used to protect eMasters sold on the
Online Store pursuant to this Agreement, which content protection system shall
be no less protective than, and the same as, the protection system used to
protect any third party sound recording sold on the Online Store, and which may
be modified by APPLE from time to time, subject to prior written approval by
COMPANY (such approval not to be unreasonably withheld, delayed or conditioned)
in the event of a material change to such content protection system such that
eMasters are being protected less than before.

(d)           “eMaster” or “eMasters” means copies of COMPANY Content in digital
form and having the Security Solution, which APPLE may sell on the Online Store
pursuant to the terms and conditions of this Agreement.

 


--------------------------------------------------------------------------------




 

(e)           “Device” means any digital player device or cellular phone having
the Security Solution that can receive music files from another device or
network connection, by any means, for playback of such music files.

(f)            “Fulfillment Activities” means sales activities relating to the
sale and delivery of Wasters, provided by COMPANY, pursuant to the terms and
conditions of this Agreement.

(g)           “Term” means the period beginning on the Effective Date of this
Agreement and ending on the first day of the calendar quarter following the
third anniversary of the Effective Date.

(h)           “Territory” means the United States, its territories and
possessions, and Canada, its territories and possessions; and any other country
or territory where COMPANY authorizes APPLE in writing hereunder, as the case
may be.

(i)            “Online Store” means an electronic store and its storefronts
branded, and owned and/or controlled by APPLE.

(j)            “COMPANY Content” means sound recordings owned or controlled by
COMPANY that are provided by or on behalf of COMPANY, and in which COMPANY has
cleared the necessary rights to authorize electronic sales and sound recording
performances by APPLE pursuant to the terms of this Agreement, including but not
limited to sound recordings in the form of (i) singletrack sound recordings, and
(ii) multi-track albums.  Any sound recordings that are provided by or on behalf
of COMPANY to APPLE are owned or controlled by COMPANY and have been cleared by
COMPANY as described in the prior sentence.

(k)           “Artwork” means album cover artwork and any other artwork relating
to COMPANY Content that COMPANY has cleared for use by APPLE in accordance with
Section 2 below.  Any artwork that is provided by or on behalf of COMPANY to
APPLE will be deemed to have been cleared by COMPANY as described in the prior
sentence.

2.             Authorization.

(a)           Subject to the terms of this Agreement, COMPANY hereby appoints
APPLE as a reseller of eMasters.  Accordingly, COMPANY hereby grants a
non-exclusive right to APPLE, during the Term, to:

i.              reproduce and convert COMPANY Content delivered by COMPANY or by
COMPANY’S representative designated by COMPANY in writing into eMasters;

ii.             perform and make thirty (30) second clips of the COMPANY Content
available by streaming (“Clips”) to promote the sale of applicable eMasters on
the Online Store, which Clips, if not provided by COMPANY, may be created by
APPLE by using the first thirty (30) seconds of the applicable COMPANY Content;

 

2


--------------------------------------------------------------------------------




 

iii.            promote, sell, distribute, and electronically fulfill and
deliver eMasters and associated metadata to purchasers via the Online Store;

iv.            display and electronically fulfill and deliver Artwork for
personal use solely in conjunction with the applicable purchased eMaster; and

v.             use COMPANY Content, Artwork and metadata as may be reasonably
necessary or desirable for APPLE to exercise APPLE’s rights under the terms of
this Agreement.

(b)           APPLE shall not be authorized to exploit COMPANY Content or
Artwork in any manner or form not expressly authorized herein.  Nothing in this
Agreement shall be construed to prevent COMPANY from marketing or selling
COMPANY Content or Artwork by any means.  Nothing herein shall obligate APPLE to
actually exercise its rights under this Agreement.

(c)           Except for a special circumstance, such as an exclusive,
limited-time, one-off promotion for a particular COMPANY sound recording, or for
a reason beyond COMPANY’s control, COMPANY shall otherwise make all eMasters
available to APPLE hereunder for sale on the Online Store in both a so-called
“single” format and in a multi-track “album” format.  APPLE may sell Wasters on
the Online Store in the format that APPLE believes most favorably furthers the
commercial purpose of this Agreement and otherwise in accordance with APPLE’s
then-current Online Store business practices.

(d)           Except as set forth in Section 2(a)(ii) or elsewhere herein, APPLE
will not edit, change or alter any of the COMPANY Content or Artwork without
COMPANY’S prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned), provided that APPLE may modify metadata as reasonably
necessary to correct errors or to append sub-genres or like information for
artist and track categories.

(e)           APPLE shall not pledge, mortgage or otherwise encumber any part of
the COMPANY Content, eMasters, or Artwork.

3.             COMPANY Obligations.

(a)           COMPANY shall use commercially reasonable efforts to promptly
obtain clearances in the Territory for all sound recordings under its control,
and related artwork, in order to enable sales of eMasters by APPLE hereunder.

(b)           Content Files must be [*].

(c)           COMPANY shall use commercially reasonable efforts to
electronically deliver, at COMPANY’S expense, properly encoded Content Files to
APPLE using a secure FTP site address provided by APPLE to COMPANY from time to
time, or other delivery means as may be reasonably requested by APPLE.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

3


--------------------------------------------------------------------------------




 

(d)           COMPANY, or a third party designated by COMPANY in writing and
approved by APPLE, shall commence delivery of Content Files as soon as
reasonably possible after the Effective Date, and for just cleared COMPANY
Content or new releases, no later than when COMPANY first makes such COMPANY
Content publicly available by any means (e.g., radio play, “street date,” etc).

4.             Royalties.  COMPANY shall be responsible for and timely pay: (i)
all record royalties to artists, producers, and other record royalty
participants from sales of eMasters, (ii) all mechanical royalties payable to
publishers of copyrighted musical compositions embodied in eMasters from sales
of eMasters, (iii) all payments that may be required under collective bargaining
agreements applicable to COMPANY or third parties other than APPLE, and (iv) any
other royalties, fees and/or sums payable with respect to the sound recordings,
Artwork, metadata and other materials provided by COMPANY and/or APPLE’s use
thereof hereunder.

5.             Wholesale Price.  APPLE shall pay COMPANY the wholesale price for
eMasters sold by APPLE hereunder, as set forth in Exhibit B attached hereto. 
COMPANY shall not increase the wholesale price of any particular eMaster during
the Term.  Apple reserves the right to determine the retail price in its
discretion.

6.             APPLE Obligations.

(a)           APPLE shall condition sale and delivery of eMasters upon an end
user’s acknowledgement of terms of use for such eMasters (“Terms of Use”), which
Terms of Use shall be no less restrictive than the Content Usage Rules, and
shall state that the sale of eMasters does not transfer to purchaser any
commercial or promotional use rights in the eMasters.

(b)           Subject to Section 4, APPLE shall be responsible for all costs
associated with APPLE’s Fulfillment Activities.

(c)           If there is a change of circumstance during the Term as a result
of which COMPANY reasonably believes that it does not have, or no longer has,
the rights necessary to authorize APPLE to use any COMPANY Content or Artwork as
provided for herein, or COMPANY reasonably believes that APPLE’s continued sale
of any COMPANY Content or Artwork will substantially harm COMPANY’s relations,
or violates the terms of any of COMPANY’S agreements, with any applicable
copyright owner, artist, producer or distributor, then COMPANY shall have the
right to withdraw, upon written notice to APPLE’s designated representative,
authorization for the sale of such COMPANY Content or Artwork. Following such
withdrawal, APPLE shall cease to offer such COMPANY Content or Artwork for sale
within three (3) business days after APPLE’s receipt of such notice of
withdrawal, and COMPANY shall use commercially reasonable efforts to clear such
withdrawn COMPANY Content or Artwork and shall promptly notify APPLE if and when
such COMPANY Content has been cleared and is again authorized for sale by APPLE
through the Online Store.  COMPANY shall not withdraw COMPANY Content if such
COMPANY Content is still being made available by COMPANY to any other provider
of digital downloads.

 

4


--------------------------------------------------------------------------------




 

7.             Parental Advisory.  If COMPANY provides a parental advisory
warning about a particular sound recording in the Content File, APPLE shall
conspicuously display such parental advisory when other information about such
recording is displayed.  COMPANY shall be responsible for determining parental
advisory warning status.

8.             Payment and Reports.

(a)           APPLE shall remit payment to COMPANY for the sale of eMasters in
accordance with the following: (i) the “sale” of each eMaster shall occur when
such eMaster is successfully delivered by APPLE to an end user; (ii) payments
shall accrue at the time that such eMaster is sold; and (iii) for each eMaster
sold, APPLE shall pay to COMPANY an amount equal to the wholesale price for the
applicable eMaster (collectively “eMaster Proceeds”).

(b)           APPLE will compute eMaster Proceeds payable to COMPANY after the
end of [*], and will send COMPANY a [*] eMaster Proceeds statement in accordance
with Apple’s standard business practices.  The eMaster Proceeds statement shall
be accompanied with payment in the amount of eMaster Proceeds due within [*]. 
Such payment shall constitute full consideration for all rights granted and
obligations undertaken by COMPANY hereunder.

9.             Names and Likenesses; Promotional Use and Opportunities.

(a)           APPLE may use the names and likenesses of, and biographical
material concerning, any eMaster artists, bands, producers and/or songwriters,
as well as track and/or album name, and Artwork, in any APPLE marketing
materials for the sale, promotion and advertising of the applicable eMaster
which is offered for sale on the Online Store under the terms of this Agreement
(e.g., an artist or band name and likeness may be used in an informational
fashion, such as textual displays or other informational passages, to identify
and represent authorship, production credits, and performances of the applicable
artist or band in connection with the authorized exploitation of applicable
eMasters). Further written approval of COMPANY shall be required if any artist’s
name is otherwise used as an endorsement of APPLE, the Online Store, or APPLE’S
products.

(b)           APPLE shall have the unrestricted right to market, promote and
advertise the Online Store and sound recordings available for purchase on the
Online Store as it determines in its discretion.  Without limiting the
foregoing, APPLE shall have the right to determine which sound recordings,
irrespective of any particular record company or label affiliation, would best
further the commercial purpose of the Online Store, and to promote such sound
recordings more than others.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

5


--------------------------------------------------------------------------------




 

10.           Copyright Notices; Ownership.

(a)           COMPANY may provide a copyright notice (which shall be not more
than 21 characters in length) for applicable COMPANY Content and associated
Artwork in the Content File, in which case APPLE shall include such copyright
notice in a manner that can be viewed prior to purchase of such eMaster.  APPLE
shall not knowingly defeat, impair or alter any watermark in COMPANY Content,
including any related Artwork or materials delivered by COMPANY hereunder.

(b)           As between the Parties, all right, title and interest in and to
(i) the COMPANY Content, (ii) the eMasters, excluding the Security Solution,
(iii) the Clips, (iv) all copyrights and equivalent rights embodied therein, and
(v) all materials furnished by COMPANY, except as to any rights of APPLE
(whether pre-existing or under this Agreement), shall remain the property of
COMPANY, it being understood that under no circumstances shall APPLE have any
lesser rights than it would have as a member of the public.

11.           Press Release.  Without limiting the provisions of Section 16,
COMPANY shall not make or issue any public statement or press release regarding
this Agreement or its subject matter without prior written approval from APPLE.

12.           Data Protection.

(a)           APPLE shall use the Security Solution, which shall be no less
protective of Company Content than any other security solution provided by APPLE
for any other sound recordings on the Online Store.  If the Security Solution is
compromised such that eMasters have been unencrypted and are being widely used
without restriction, having an adverse material effect on the commercial intent
of this Agreement, [*].  The foregoing shall constitute APPLE’s sole obligation
and COMPANY’s sole remedy from APPLE in the event of such a security breach.

(b)           Despite anything to the contrary, in the event that APPLE receives
notice of a security breach of the servers or network components that store
COMPANY Content or Artwork on the Online Store such that unauthorized access to
COMPANY Content or Artwork becomes available via the Online Store, [*], which
shall be APPLE’s sole obligation and COMPANY’s sole remedy from APPLE in the
event of such a security breach.

(c)           COMPANY Content in APPLE’s control or possession shall reside
solely on a network server, workstation or equivalent device owned or controlled
by APPLE or its contractors, located in the U.S.A. (for that portion of the
Territory within the U.S. and Canada), and shall be secured with restricted
access.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

6


--------------------------------------------------------------------------------




 

13.           Record-Keeping and Audit.

(a)           APPLE shall maintain and keep complete and accurate books and
records concerning the amounts payable to COMPANY arising from transactions
relating to APPLE’s sale of [*].

(b)           Upon reasonable advance written notice [*], during the Term and
[*] (the “Audit Period”), COMPANY, at COMPANY’s sole expense, may appoint an
independent certified public accountant not then engaged in any audit of APPLE
or COMPANY to audit applicable books and records of APPLE at APPLE’S principal
place of business in the U.S.A. for the sole purpose of verifying the amounts
due from APPLE to COMPANY hereunder.  Such audit shall take place during regular
business hours, and shall not occur more than once during any twelve (12) month
period.  The certified public accountant shall not be engaged on a
contingency-fee basis and must sign and deliver to APPLE a confidentiality
agreement in a form acceptable to APPLE that protects APPLE’S confidential
information no less than the terms of this Agreement and no less than COMPANY
protects its own similar information.  COMPANY may audit information contained
in a particular statement only once, and no audit shall be allowed or conducted
for a period spanning less than six (6) months.

(c)           COMPANY shall be deemed to have consented to all accountings
rendered by APPLE hereunder, and said accountings shall be binding upon COMPANY
and shall not be subject to any objection by COMPANY for any reason unless
specific objections are provided to APPLE in writing during the Audit Period. 
COMPANY agrees that APPLE’S books and records contain “Confidential Information”
(as defined below).

14.           Termination and Effect of Termination.

(a)           Either party shall have the right to terminate this Agreement
prior to the expiration of the Term in the event that the other party (i)
becomes insolvent, (ii) files a petition in bankruptcy, (iii) makes an
assignment for the benefit of creditors, or (iv) breaches any material
representation, obligation or covenant contained herein, unless such breach is
cured prospectively, no later than thirty (30) days from the date of receipt of
notice of such breach, or if not able to be so cured, then resolved to the other
party’s satisfaction, not to be unreasonably withheld.

(b)           Sections 1, 4, 6b, 8, 10b, 11, 13, 14, 15, 16, 17, and 18 shall
remain in full force and effect following the expiration or earlier termination
of this Agreement.  The expiration or earlier termination of this Agreement
shall not relieve COMPANY or APPLE of its respective obligations to make any
payments with respect to the sale of eMasters in the periods prior to such
expiration or termination (and the associated accounting) in accordance with
this Agreement.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

7


--------------------------------------------------------------------------------




 

(c)           Upon the expiration or earlier termination of this Agreement, all
COMPANY Content, eMasters, Clips, and Artwork in APPLE’S possession or control
shall be promptly deleted or destroyed, excluding any archival copies maintained
in accordance with APPLE’s standard business practices or required to be
maintained by applicable law, rule or regulation.

15.           Indemnification and Limitation of Liability.

(a)           APPLE will indemnify and hold harmless, and upon COMPANY’S
request, defend, COMPANY and its affiliates (and their respective directors,
officers and employees) from and against any and all losses, liabilities,
damages, costs and expenses (including reasonable attorneys’ fees and costs)
arising out of a claim by a third party by reason of: (i) any use by APPLE of
the COMPANY Content or Artwork in breach of this Agreement; (ii) a breach of any
warranty, representation, covenant or obligation of APPLE under this Agreement;
or (iii) any claim that the technology used by APPLE in the Fulfillment
Activities infringes the intellectual property rights of another party. APPLE
will reimburse COMPANY and its affiliates on demand for any payments actually
made in resolution of any liability or claim that is subject to indemnification
under this Section 15, provided that COMPANY obtains APPLE’s written consent
prior to making such payments, such consent not to be unreasonably withheld,
delayed or conditioned.  COMPANY shall promptly notify APPLE of any such claim,
and APPLE may assume control of the defense of such claim.  COMPANY shall have
the right, at its expense, to participate in the defense thereof under APPLE’s
direction.

(b)           COMPANY will indemnify and hold harmless, and upon APPLE’S
request, defend, APPLE and its affiliates (and their respective directors,
officers and employees) from and against any and all losses, liabilities,
damages, costs or expenses (including reasonable attorneys’ fees and costs)
arising out of a claim by a third party by reason of: (i) a breach of any
warranty, representation, covenant or obligation of COMPANY under this
Agreement; or (ii) any claim that a sound recording or COMPANY Content, Artwork,
metadata or any other materials provided or authorized by or on behalf of
COMPANY hereunder or APPLE’s use thereof violates or infringes the rights of
another party. COMPANY will reimburse APPLE and its affiliates on demand for any
actual payments made in resolution of any liability or claim that is subject to
indemnification under this Section 15, provided that APPLE obtains COMPANY’s
written consent prior to making such payments, such consent not to be
unreasonably withheld, delayed or conditioned.  APPLE shall promptly notify
COMPANY of any such claim, and COMPANY may assume control of the defense of such
claim.  APPLE shall have the right, at its expense, to participate in the
defense thereof under COMPANY’s direction.

(c)           EXCEPT PURSUANT TO AN EXPRESS INDEMNITY OBLIGATION, IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES, INCLUDING LOSS OF PROFITS OR PUNITIVE DAMAGES,
EVEN IF ADVISED OF THEIR POSSIBILITY.

 

8


--------------------------------------------------------------------------------




 

(d)           NO WARRANTY OR TERM, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE,
AS TO THE CONDITION, QUALITY, DURABILITY, PERFORMANCE, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF THE ONLINE STORE, THE SECURITY SOLUTION, OR
ANY ELEMENTS OF THE FOREGOING IS GIVEN TO, OR SHOULD BE ASSUMED BY, COMPANY, AND
ANY SUCH WARRANTIES AND TERMS ARE HEREBY EXCLUDED.

16.           Confidentiality.  Each party acknowledges that by reason of this
Agreement it may have access to certain information and materials concerning the
other party’s business plans, customers, technology and products that are
confidential and of substantial value to such party, which value would be
impaired if such information were disclosed to third parties or used for
purposes other than as expressly permitted by this Agreement (referred to in
this Agreement as “Confidential Information”).  Each party agrees to maintain
any and all Confidential Information received from the other, in confidence, and
agrees not to disclose or otherwise make available such Confidential Information
to any third party without the prior written consent of the disclosing party. 
Each party agrees that Confidential Information shall be disclosed to its
employees and other personnel under its control and supervision for purposes of
performing under this Agreement solely on a need-to-know basis in furtherance of
this Agreement, and solely to those individuals who are bound by a written
non-disclosure agreement having terms no less restrictive than the
non-disclosure terms of this Section 16, unless required by law, or court or
governmental order.  Confidential Information shall be deemed to include (i)
information marked confidential, if conveyed in writing, and (ii) information
identified orally as confidential, if conveyed orally.  Confidential Information
shall not be deemed to include any information which (a) is publicly known at
the time of the disclosure, (b) becomes publicly known other than by breach of
the terms of this Section 16, (c) becomes known to the disclosing party, without
restriction, from a source free of any obligation of confidentiality and without
breach of this Section 16, or (d) is independently developed by the disclosing
party.

17.           Additional Representations and Warranties of the Parties.

(a)           Each party represents and warrants that it has full authority to
enter into this Agreement, and to fully perform its obligations hereunder.

(b)           Each party represents and warrants that it owns or controls the
necessary rights in order to make the grant of rights, licenses and permissions
herein, and that the exercise of such rights, licenses and permissions by the
other party hereto shall not violate or infringe the rights of any third party.

(c)           Each party represents and warrants that it shall not act in any
manner which conflicts or interferes with any existing commitment or obligation
of such party, and that no agreement previously entered into by such party will
interfere with such party’s performance of its obligations under this Agreement.

(d)           Each party represents and warrants that it shall perform in
compliance with any applicable laws, rules and regulations of any governmental
authority.

 

9


--------------------------------------------------------------------------------




 

18.           General Provisions.

(a)           No Agency or Joint Venture.  The parties agree and acknowledge
that the relationship between the parties is that of independent contractors
acting as seller and purchaser.  This Agreement shall not be deemed to create a
partnership or joint venture, and neither party is the other’s agent, partner,
employee, or representative.

(b)           Contractors.  APPLE may contract with third parties to provide
Fulfillment Activities on behalf of APPLE, provided such third parties are
subject to terms no less restrictive than the terms APPLE is subject to under
this Agreement.  APPLE shall be responsible for the performance of such third
parties while under APPLE’S control and supervision.

(c)           Entire Agreement, Modification, Waiver.  This Agreement, including
any annexes, schedules and exhibits hereto, contains the entire understanding of
the parties relating to the subject matter hereof, and supersedes all previous
agreements or arrangements between the parties relating to the subject matter
hereof.  This Agreement cannot be changed or modified except by a writing signed
by the parties.  A waiver by either party of any term or condition of this
Agreement in any instance shall not be deemed or construed as a waiver of such
term or condition for the future, or of any subsequent breach thereof.  If any
provision of this Agreement is determined by a court of competent jurisdiction
to be unenforceable, such determination shall not affect any other provision
hereof, and the unenforceable provision shall be replaced by an enforceable
provision that most closely meets the commercial intent of the parties.

(d)           Binding on Successors.  This Agreement shall be binding on the
assigns, heirs, executors, personal representatives, administrators, and
successors (whether through merger, operation of law, or otherwise) of the
parties.

(e)           Notices.  Any notice, approval, request, authorization, direction
or other communication under this Agreement shall be given in writing and shall
be deemed to have been delivered and given for all purposes: (i) on the delivery
date if delivered personally to the party to whom the same is directed or
delivered; (ii) upon delivery by confirmed-receipt facsimile to the appropriate
number set forth below (and, further, confirmation of receipt is made by
telephone); (iii) one (1) business day after deposit with a commercial overnight
carrier, with written verification of receipt; or (iv) five (5) business days
after the mailing date, whether or not actually received, if sent by certified
mail, return receipt requested, postage and charges prepaid, to the address of
the party to whom the same is directed as set forth below (or such other address
as such other party may supply by written notice duly given).

If to COMPANY:

Dominion Entertainment, Inc.

 

 

with a courtesy copy to (which copy shall not constitute notice):

 

If to APPLE:

APPLE Computer, Inc.

 

1 Infinite Loop, MS 82-EC

 

Cupertino, CA 95014

 

Attn: Eddy Cue

 

Fax: (408) 974-2140

 

10


--------------------------------------------------------------------------------




 

with a courtesy copy (which copy shall not constitute notice), to the following
at the same address:

General Counsel

Fax: (408) 974-8530

 

(f)            Governing Law.  This Agreement shall be governed and interpreted
in accordance with the internal laws of the State of California applicable to
agreements entered into and wholly to be performed therein, without regard to
principles of conflict of laws.  Each party agrees that in the event it brings a
proceeding against the other party relating to this Agreement, then such
proceeding will take place in the jurisdiction and venue of such other party’s
principal place of business, e.g., No. District of California being APPLE’s
principal place of business as of the date of this Agreement, and both parties
hereby waive any objection to personal jurisdiction or venue in that forum.

(g)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same document.

(h)           Remedies.  To the extent permitted by applicable law, the rights
and remedies of the parties provided under this Agreement are cumulative and in
addition to any other rights and remedies of the parties at law or equity.

(i)            Headings.  The titles used in this Agreement are for convenience
only and are not to be considered in construing or interpreting the Agreement.

(j)            No Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their authorized successors and permitted
assigns.  Nothing herein, express or implied, is intended to or shall confer
upon any person or entity, other than the parties hereto and their authorized
successors and permitted assigns, any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

(k)           Force Majeure.  For the purposes of this Agreement, “Force
Majeure” shall mean any event which a party hereto could not foresee, such as
fire, flood, acts of God or public enemy, Internet failures, earthquakes,
governmental or court order, national emergency, strikes or labor disputes, the
effect of which it could not reasonably prevent or predict and which renders
impossible or impractical the performance of contractual obligations either
totally or in part.  The party invoking a Force Majeure shall notify the other
party within three (3) business days of its occurrence by accurately describing
all the circumstances of the situation involved and its effect upon the
performance of its contractual obligations.  The taking place of a Force Majeure
shall have the effect of suspending the obligations of the party which has
invoked the provisions of this Section to the extent such obligations are
affected by the Force Majeure.  Contractual dates shall be extended for a period
equal to the duration of a Force Majeure.  The cessation of a Force Majeure
shall be communicated by notice within three (3) business days of its occurrence
by the party that invoked it.

 

11


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized.

 

APPLE COMPUTER, INC. COMPANY:

COMPANY:

 

DOMINION ENTERTAINMENT, INC.

 

 

By:

/s/ Eddy Cue

 

By:

/s/ P. Kives

 

Name:

Eddy Cue

Name:

Philip Kives

Title:

V P iApps

Title:

President & CEO

Date:

10/10/03

Date:

October 2, 2003

 

12


--------------------------------------------------------------------------------


EXHIBIT A

Content Usage Rules

End users obtaining eMasters from APPLE pursuant to the terms of this Agreement
may:

1.                  Burn single-track eMasters an [*] to a CD as part of a
playlist.

2.                  Use eMasters in applications using QuickTime.

3.                  Store eMasters on up to five (5) computers at the same time.

4.                  Subject to Paragraph 3. above, transfer eMasters to, and/or
render from, a Device so long as such Device includes the Security Solution.

5.                  Use eMasters solely for end user’s personal use.

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

A-1


--------------------------------------------------------------------------------


EXHIBIT B

COMPANY Schedule of Wholesale Prices

United States and Canada

Single Tracks

Wholesale Price

US $[*] per eMaster sold by APPLE hereunder

Multi-Track Album

**    [*]

Wholesale Price

$[*]

**

[*]

 

 

 

$[*]

**

[*]

 

 

 

$[*]

**

[*]

 

 

 

$[*]

**

[*]

 

Others (short multi-track albums and multi CDs)

Wholesale Price

$[*]X (# CDs) multi-CD Sets

$Sum of # of tracks@ $[*] CD-Single

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

B-1


--------------------------------------------------------------------------------